Citation Nr: 1711885	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for traumatic brain injury (TBI), originally claimed as organic brain syndrome, status post-head injury, left temporal epidural hematoma.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to November 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.

In June 2016, the Veteran provided testimony by videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is in the Veteran's claims file for the Board's review and consideration.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal is being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend that additional examinations are necessary in order to properly evaluate the Veteran's service connected TBI disability.  Specifically, the Veteran has reported blurred vision in his left eye as well as trouble focusing the eye, which he believes are associated with the service connected TBI.  His representative has requested a VA eye examination be conducted.  

The Veteran's representative has also requested a VA psychiatric examination, pointing out that the Veteran has reported symptoms of depression and that there can be overlaps in symptoms of TBI and psychiatric disabilities.  The Board notes that an August 2010 Social Security Administration psychological evaluation diagnosed adjustment disorder, unspecified.  

The most recent VA examinations of the Veteran's TBI disability in September 2014 included neither psychiatric nor eye examinations.  Additionally, the Veteran contends that he is unable to work due to his service connected disabilities, which are currently rated a combined 80 percent disabling.  An examination taking into account all his service connected disabilities and their effect on his ability to work is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Schedule the Veteran for a VA TBI examination(s) conducted by an appropriate physician to determine the current severity of his service-connected TBI.  The entire record, to include a copy of this Remand, must be made available to, and reviewed by, the examiner(s).  All indicated tests and studies (to include neuropsychological testing and an eye examination) must be accomplished. 

Based on the examination results, the examiner is asked to identify, and provide an assessment of the current nature and severity of, all service-connected TBI residuals, consistent with the scheduler criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  Additionally, the examiner should in particular discuss the Veteran's contentions that his TBI symptoms are of such severity that they interfere with his capability to work. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, mental, or eye disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of TBI.  If the manifestations cannot clearly be distinguished, then the examiner should clearly so state.
The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a report.

3.  Obtain a VA medical evaluation in regard to the claim for TDIU.  All pertinent findings should be reported.  The examiner is requested to address any impairments and impact that the Veteran's service-connected disabilities (TBI, right hand motor deficit, right and left knee disabilities, and tinnitus) have in regard to obtaining or maintaining employment.  In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




